Citation Nr: 0324914	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran filed a timely appeal of a November 
1991 rating decision that denied entitlement to service 
connection for the residuals of a back injury, cervical 
warts, genital herpes, and urinary tract infections.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
lower back disability, to include lumbosacral strain and 
degenerative disc disease at L5-S1.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
cervical warts.

4.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
urinary tract infections.

5.  Entitlement to service connection for a left hand 
disability, to include the residuals of electrical shock and 
residuals of left hand sprain.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for a condition of the 
upper extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1991.

The issue regarding the timeliness of appeal of the November 
1991 rating decision arises before the Board of Veterans' 
Appeals (Board) from a letter, dated in September 1997 and 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, indicating that the 
veteran's claims seeking service connection for urinary tract 
infection, cervical warts, and genital herpes had previously 
been denied, and that new and material evidence was required 
to reopen the claims.  (The issue of service connection for 
the residuals of a lower back injury was also denied by the 
November 1991 rating decision but was not mentioned in the 
letter.)  The veteran submitted a notice of disagreement, 
received in October 1997.  In December 1997, the RO issued a 
statement of the case, identifying the issue as one of 
timeliness of appeal of the November 1991 rating decision.  
The veteran perfected her appeal, submitting VA Form 9, 
Appeal to Board of Veterans' Appeals in January 1998.  The 
appeal has thus been certified to the Board as one of 
timeliness of appeal.

The issues as to whether new and material evidence has been 
submitted to reopen the previously denied claims for a lower 
back disability and cervical warts arise before the Board 
from a rating decision dated in June 1997, rendered by the 
St. Petersburg, Florida VA RO.  The issue of new and material 
evidence to reopen the previously denied claim for urinary 
tract infections arises from the September 1997 letter.  
These matters began with the veteran's request to reopen her 
claim, received in April 1997.  The June 1997 rating decision 
determined that service connection for these claims was not 
warranted, noting that they were previously considered and 
denied.  Such decisions are final, the RO noted, absent 
timely appeal, essentially finding that the claims had not 
been reopened.  Following receipt of additional service 
medical records submitted by the veteran, as well as 
subsequent development as required under the Veterans Claims 
Assistance Act of 2000 (VCAA) the RO considered the veteran's 
claims based on all the evidence of record, in July 2000 and 
November 2002, presumably reopening the claims and 
adjudicating them on a de novo basis.  The claims were 
nonetheless denied in the same July 2000 and November 2002 
rating decisions.

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that regardless of the RO's action in 
determining whether new and material evidence has been 
submitted, the Board still has a legal duty to consider that 
same issue.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  
Therefore, the Board construes the current issues to be 
whether new and material evidence has been submitted to 
reopen the veteran's claims seeking entitlement to service 
connection for a lower back disability, cervical warts, and 
urinary tract infections, if so, whether all the evidence 
both old and new warrants the grant of service connection.

The issues as to entitlement to service connection a left 
hand disability, to include the residuals of electrical shock 
and residuals of left hand sprain; chest pain; and a 
condition of the upper extremities also arise before the 
Board from the June 1997 rating decision rendered by the St. 
Petersburg, Florida VA RO.

The only issues over which the Board clearly has appellate 
jurisdiction are those set forth on the title page.  Another 
issue noted as certified on appeal, entitlement to service 
connection for headaches, is not in fact presently before the 
Board.

In the case of the issue of service connection for headaches, 
the veteran did not submit a timely notice of disagreement 
with the June 1997 rating decision in which the claim was 
denied.  The RO again denied the claim for service connection 
for headaches in a July 2000 rating decision, of which notice 
was given in August 2000, and included the issue in the July 
2000 statement of the case.  The veteran's substantive 
appeal, received in September 2000, in which she noted her 
intent to appeal the denial of service connection for 
headaches is therefore accepted as a notice of disagreement 
as to that issue.  The claim was again considered in November 
2002 and listed in the November 2002 supplemental statement 
of the case, of which notice was given in December 11, 2002.  
The letter accompanying the supplemental statement of the 
case indicated that any issue not perfected on appeal 
required the submission of a VA Form 9 within 60 days of the 
notice of the letter, and included instructions as to the 
filing of that document.  The next communication from the 
veteran or her representative indicating an intent to appeal 
the denial of service connection for headaches is the July 
2003 Statement of Accredited Representation in Appealed Case.  
In order to perfect her appeal as to this issue, the veteran 
or her representative would have had to respond within 60 
days of notice of the November 2002 supplemental statement of 
the case (or by February 11, 2003) or within one year of the 
date of the decision appealed (August 18, 2001).  As the July 
2003 statement is well-beyond either dates, the Board finds 
that the veteran's appeal as to the issue of service 
connection for headaches is not timely perfected.

Similarly, the claims for service connection for chronic 
cystitis and a chronic skin condition are not timely 
appealed.  The veteran's January 1998 substantive appeal 
raised these issues for the first time.  The RO interpreted 
the statement as a new claim for service connection for these 
disabilities and, accordingly, issued a rating decision in 
which they were denied in July 2000, of which notice was 
given in August 2000.  The veteran again expressed her intent 
to appeal these denials in her September 2000 substantive 
appeal.  The RO again considered the claims in a November 
2002 rating decision and issued a statement of the case 
identifying them, of which notice was given in December 2002.  
The letter accompanying the statement of the case advised 
that timely submission of VA Form 9 was required to perfect 
her appeal as to these issues, and included instructions as 
to the filing of that document.  The next communication from 
the veteran or her representative indicating an intent to 
appeal the denial of service connection for headaches is the 
July 2003 Statement of Accredited Representation in Appealed 
Case.  In order to perfect her appeal as to this issue, the 
veteran or her representative would have had to respond 
within 60 days of notice of the November 2002 statement of 
the case (or by February 11, 2003) or within one year of the 
date of the decision appealed (August 18, 2001).  As the July 
2003 statement is well-beyond either dates, the Board finds 
that the veteran's appeal as to the issues of service 
connection for chronic cystitis and a chronic skin condition 
is not timely perfected.

See, in general, § 38 C.F.R. § 20.302 (2002).  For further 
discussion, see below.

The Board further notes that it has combined the issues of 
service connection for lumbosacral strain, claimed as 
residuals of a back injury, and degeneration of L5-S1 disc 
with right disc protrusion; and service connection for left 
hand injury, claimed as residuals of electrical shock, and 
left hand sprain.  The issues as now before the board are 
described as a lower back disability, to include lumbosacral 
strain and degenerative disc disease at L5-S1; and a left 
hand disability, to include the residuals of electrical shock 
and residuals of left hand sprain, respectively.

As will be explained in full, below, the Board is reopening 
the previously denied issues of service connection for a 
lower back disability, to include lumbosacral strain and 
degenerative disc disease at L5-S1, cervical warts, and a 
urinary tract infection.

The issues of service connection for a lower back disability, 
to include lumbosacral strain and degenerative disc disease 
at L5-S1, cervical warts, urinary tract infections, a left 
hand disability, to include the residuals of electrical shock 
and residuals of left hand sprain, chest pain, and a 
condition of the upper extremities are the subject of a 
remand immediately following this decision.


FINDINGS OF FACT

1.  In a November 1991 rating decision, the RO denied service 
connection for the residuals of a back injury resulting from 
a fall, cervical warts, and urinary tract infections.  The 
veteran was notified of that decision, and of her appellate 
rights and procedures in December 1991.  

2.  The veteran failed to submit a timely notice of 
disagreement to the November 1991 rating decision.

3.  The additional evidence received since the November 1991 
rating decision is new, relevant, and directly relates to the 
claims of service connection for a lower back disability, 
cervical warts, and urinary tract infections.


CONCLUSIONS OF LAW

1.  As the appellant failed to submit a timely notice of 
disagreement to the November 1991 decision denying 
entitlement to service connection for a lower back 
disability, cervical warts, and urinary tract infections, the 
November 1991 decision is final and the requirements for a 
timely appeal have not been met.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.160(d), 
3.326(a), 20.101, 20.200, 20.201, 20.302, 20.303 (2002).

2.  Evidence submitted subsequent to the November 1991 
decision regarding service connection for a lower back 
disability, cervical warts, and urinary tract infections is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness

The provisions of 38 U.S.C.A. § 7104(a) state that all 
questions under laws that affect the provision of benefits by 
the Secretary of Veterans Affairs to veterans or their 
dependents or survivors shall be subject to one review on 
appeal to the Secretary and assigns the authority to make 
final decisions on behalf of the Secretary on such appeals to 
the Board.  See also 38 C.F.R. § 20.101.  Section 7105 
establishes the procedural steps that a claimant and an 
agency of original jurisdiction must follow with regard to 
appellate review by the Board.  Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished.  See also 38 C.F.R. § 20.200.  Furthermore, the 
time limits for filing a substantive or formal appeal are 
prescribed in 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(b).  These provisions stipulate that a claimant will 
have 60 days from the date VA mails the SOC to file a formal 
appeal, or one-year from the date VA mails the notification 
of the determination being appealed, whichever period ends 
later.  Section 7105(d)(3) further provides that the time 
period for filing a formal appeal may be extended for a 
reasonable period on request for good cause shown.  See also 
38 C.F.R. § 20.303, and VAOPGCPREC 9-99 (August 18, 1999).

A notice of disagreement is a "written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination ... and a desire to contest the result."  
38 C.F.R. § 20.201.  A substantive appeal "consists of a 
properly completed VA Form 9, 'Appeal to Board of Veterans' 
Appeals,' or correspondence containing the necessary 
information."  The necessary information is further defined 
as "specific arguments relating to errors of fact or law 
made by the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  
38 C.F.R. § 20.202.  "[T]he Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed."  Id.

The regulations contemplate that the RO has authority to make 
initial decisions concerning certain questions, i.e., the 
timeliness of notices of disagreement and substantive 
appeals.  38 C.F.R. § 19.34.  It is also authorized to close 
an appeal for failure to respond to an statement of the case.  
38 U.S.C. § 7105(d)(3); 38 C.F.R. 
§ 19.32 (2002).  In the present case, this issue comes to the 
Board as one of timeliness of appeal concerning the issue of 
service connection for a lower back disability, cervical 
warts, and urinary tract infections.  The veteran was issued 
a statement of the case in December 1997 containing the laws 
and regulations governing finality and timeliness of appeal.

The veteran was notified of the November 1991 rating decision 
that denied her claim to service connection for a lower back 
disability, cervical warts, and urinary tract infections by a 
letter dated in December 1991.  The veteran did not submit a 
notice of disagreement to this decision.  Rather, the RO 
received no further communication from the veteran or her 
representative concerning these claims-or any other claims-
until April 1997, when it received her March 1997 request to 
reopen her disability claims.

The RO issued a rating decision dated in June 1997 in which 
it again denied the veteran's claims.  In the rating 
decision, the RO noted that the claims had previously been 
considered and denied.  Absent a timely appeal, the previous 
decision was considered final.  The veteran submitted a 
notice of disagreement in July 1997, and requesting 
reconsideration on the grounds that the RO did not have her 
entire service medical record file at the time of the 
November 1991 decision.  The RO sent the veteran a letter in 
September 1997 explaining that notice of the November 1991 
denial had been sent to her on December 3, 1991, and that she 
had one year from that time to appeal.  The decision became 
final because she did not appeal within the required time 
period.  

The veteran submitted an NOD to this letter, which was 
received in October 1997.  The RO issued a statement of the 
case in December 1997.  The issue was described as 
"[t]imeliness of appeal" and gave notice of the laws and 
regulations governing finality of decisions and timeliness of 
appeal.  The veteran submitted a substantive appeal, which 
was received on in January 1998.

The veteran does not contest the RO's assertion that she did 
not timely disagree with the November 1991 decision.  Rather, 
she argues that the claim should be reopened on the grounds 
that not all of her service medical records were present in 
the claims file at the time the decision was made.

After review, in the absence of a timely notice of 
disagreement, the Board finds that there has been no timely 
appeal to the November 1991 decision denying entitlement to 
service connection for a lower back disability, cervical 
warts, and urinary tract infections.


II.  New and Material

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a lower back disability, cervical 
warts, and a urinary tract infection was received prior to 
that date (in an April 1997 VA form 21-4138 (Statement in 
Support of Claim)), those regulatory provisions do not apply.

The Board is granting the veteran's claim to reopen the 
previously denied claims for service connection for a lower 
back disability, cervical warts, and urinary tract 
infections.  No additional evidence is required to make a 
determination in this case and, hence, any failure to comply 
with VCAA requirements as to this issue would not be 
prejudicial to the veteran.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO denied service connection for a lower back disability, 
cervical warts, and urinary tract infections in November 1991 
on the basis that available service medical records showed no 
complaints of or treatment for a back injury, the separation 
examination showed the spine to be normal, and current VA 
examination, conducted in October 1991, reflected no 
abnormalities, functional findings or other findings 
concerning her back.  Service medical records did reflect 
complaints of and treatment for cervical warts and urinary 
tract infections.  But the report of medical examination at 
separation was negative for these conditions and the October 
1991 VA examination report found no residual disability or 
findings of cervical warts or urinary tract infections.

Essentially, therefore, the November 1991 rating decision 
found no diagnosis of current lower back disability, cervical 
warts, or urinary tract infections.

The veteran was notified of this decision and her procedural 
and appellate rights by a December 1991 letter.  She did not 
appeal this decision.  The Board notes that this letter 
indicates that the service medical records considered in the 
decision dated from November 1989 through August 1991.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the RO received the veteran's 
request to reopen the previously denied claim in April 1997.

In the instant case, the Board finds that service medical 
records submitted since the November 1991 decision provides a 
sufficient basis to reopen the previously denied claim.  The 
service medical records, submitted by the veteran and 
received by the RO in 1998, document treatment accorded the 
veteran from her entire period of active and her period of 
reserve service, from August 1983 to March 1994.  In 
particular, these records cover a period of active service 
from August 1983 to November 1989, which were not previously 
of record.

These records show complaints of and treatment for conditions 
during more than half her period of active service.  Thus, 
this evidence is significant enough that it must be 
considered in order to fairly decide the merits of her 
claims.

Thus, the Board finds that evidence submitted since the 
November 1991 decision provides a basis to reopen these 
claims.

However, the evidentiary record lacks evidence concerning the 
treatment and diagnoses of her claimed lower back, cervical 
wart, and urinary tract conditions from 1998 to the present.  
In addition, the 1998 VA examinations lack opinions as to the 
onset and etiology of her claimed conditions.  Moreover, 
private medical records associated with the claims file, 
subsequent to the veteran's active service, note recurrent 
cervical warts and urinary tract infections as late as 1995 
and 1996, respectively, which demonstrates the recurrent 
nature of these conditions.  Concerning the claimed lower 
back disability, the 1998 VA examination found pain without 
objective findings and X-ray results showing a negative 
lumbosacral spine.  Yet, private medical records dated in 
1998 and based on magnetic resonance imaging (MRI) reflect 
degenerative disc disease at L5-S1 with paracentral 
herniation and S1 nerve root displacement.

It is therefore necessary to obtain current private and VA 
treatment records and to obtain opinions as to onset and 
etiology of the claimed conditions based on these records as 
well as examination of the veteran.  Hence, the Board finds 
that further development is required to fairly adjudicate 
this claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for a lower back disability to include lumbosacral 
strain and degenerative disc disease at L5-S1.  However, as 
indicated above, the Board finds that additional development 
is required as to this issue.  Accordingly, the issues of 
entitlement to service connection for a lower back disability 
to include lumbosacral strain and degenerative disc disease 
at L5-S1, cervical warts, and urinary tract infections are 
remanded to the RO for additional development.

III.  VCAA

As noted above, there was a significant change in the law 
during the pendency of this appeal.  The VCAA, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In this 
case, there is no issue as to providing an appropriate 
application form or completeness of the application in this 
case.  In the circumstances of this case, the veteran was 
advised of the applicable laws and regulations and the 
evidence needed to substantiate her claim as to the issue of 
timeliness in the December 1997 statement of the case.  She 
was subsequently advised of the revisions in regulations 
effected in accordance with VCAA in a May 2001 letter from 
the RO and November 2002 supplemental statement of the case.  
These documents summarized the evidence used to consider her 
claims and advised that the RO would obtain all relevant 
evidence in the custody of a federal department or agency, 
and provided notice of regulations changed as a result of 
VCAA.  Thus, the VA has fulfilled its duty to notify with 
regard to the issue of timeliness of appeal of the November 
1991 rating decision.  The VA has not fulfilled its duty to 
notify concerning the issue of new and material evidence to 
reopen the previously denied claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  However, as the Board has 
granted the claim to reopen, the Board finds no prejudice to 
the veteran as to this issue.  See Bernard, supra.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO attempted to obtain copies of the veteran's 
service medical records, to no avail.  It was not until the 
veteran herself provided the records that the RO reviewed 
them.  And, as explained above, upon this basis, the Board is 
reopening her claims.

The Board recognizes that the veteran was confused by the 
RO's description of her attempts to reopen the previously 
denied claims for service connection for a lower back 
disability, cervical warts, and urinary tract infections as 
one of "timeliness."  Notwithstanding, she has not stated 
that she submitted a timely notice of disagreement to the 
November 1991 decision.  Rather, she notes that she did not 
file a timely response because she was searching for the 
records herself and had not then found them.  Rather, she 
argues that the previous decision was based on an incomplete 
record.  The Board acknowledges this and, on that basis, has 
reopened her claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the issue as to timeliness of 
appeal have been made by the RO.  Every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to establish her 
claim as to this issue.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Concerning the issue of new and material 
evidence to reopen the previously denied claim, the Board has 
granted the claim and is remanding for further development, 
as explained above.  Therefore, the Board concludes that the 
decisions on the merits as to these issues does not violate 
the VCAA, nor prejudice the veteran under Bernard, supra, at 
this time.


ORDER

The veteran having failed to submit a timely notice of 
disagreement to the November 1991 decision denying service 
connection for a lower back disability, cervical warts, and 
urinary tract infections, the appeal for entitlement to 
service connection for these issues is not timely.

The previously denied claims for entitlement to service 
connection for a lower back disability, cervical warts, and 
urinary tract infections are reopened.  To that extent only, 
the claims are granted.


REMAND

As noted above, additional development is required prior to 
the completion of appellate action regarding the claims for 
service connection for a lower back disability, to include 
lumbosacral strain and degenerative disc disease and L5-S1, 
cervical warts, and urinary tract infections.  Likewise, the 
Board finds that additional development is required in the 
claims for service connection for a left hand disability, to 
include the residuals of electrical shock and residuals of 
left hand sprain, chest pain, and a condition of the upper 
extremities.

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, which redefined VA's duty 
to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim, 
and eliminated the well-grounded claim requirement.  See 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claims currently on appeal, and 
the claims have not been developed in accordance with VCAA.  
This development must be accomplished.

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with her claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.325(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issues on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated her for her 
claimed lower back disability to include 
lumbosacral strain and degenerative disc 
disease at L5-S1, cervical warts, urinary 
tract infections, left hand disability to 
include the residuals of electrical shock 
and left hand sprain, chest pain, and a 
condition of the upper extremities.  The 
RO should procure duly executed 
authorization for the release of private 
medical records.  In particular, the RO 
should obtain copies of treatment 
accorded the veteran for her claimed 
disabilities at VA Medical Centers (VAMC) 
in Jacksonville and Gainesville, Florida, 
to include any and all clinical medical 
records.  The RO is specifically 
requested to obtain copies of an 
examination for hand, thumb, and fingers 
that was conducted on or about April 
1998.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examinations to determine 
the nature, extent, and etiology of her 
claimed lower back disability to include 
lumbosacral strain and degenerative disc 
disease at L5-S1, cervical warts, urinary 
tract infections, left hand disability to 
include the residuals of electrical shock 
and left hand sprain, chest pain, and a 
condition of the upper extremities.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the claimed lower back disability to 
include lumbosacral strain and 
degenerative disc disease at L5-S1, 
cervical warts, urinary tract 
infections, left hand disability to 
include the residuals of electrical 
shock and left hand sprain, chest 
pain, and a condition of the upper 
extremities.
?	Describe any current symptoms and 
manifestations attributed to the 
claimed lower back disability to 
include lumbosacral strain and 
degenerative disc disease at L5-S1, 
cervical warts, urinary tract 
infections, left hand disability to 
include the residuals of electrical 
shock and left hand sprain, chest 
pain, and a condition of the upper 
extremities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of any and 
all lower back, gynecological, 
urinary tract, left hand, chest, and 
upper extremities pathology 
identified.
o	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical 
results of flexion, extension, 
lateral flexion, and rotation 
motion testing for the lower 
back, left hand, and upper 
extremities.  
o	Provide an assessment of 
functional loss, if any, 
associated with the lower back, 
left hand, and upper 
extremities, including the 
presence of limitation of 
motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or 
other functional impairment, 
pursuant to DeLuca v. Brown, 8 
Vet. App. 202 (1995).
?	The examiner(s) is (are) requested 
to provide an opinion as to whether 
it is at least as likely as not that 
any diagnosed pathology is the 
result of the veteran's active 
service:
o	any diagnosed pathology in the 
veteran's lower back disability 
to include lumbosacral strain 
and degenerative disc disease 
at L5-S1
o	any diagnosed cervical warts
o	any diagnosed urinary tract 
infections
o	any diagnosed pathology in the 
left hand to include the 
residuals of electrical shock 
and left hand sprain
o	any diagnosed pathology 
manifested by chest pain, and
o	any diagnosed condition of the 
upper extremities.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for a lower back disability to 
include lumbosacral strain and 
degenerative disc disease at L5-S1, 
cervical warts, urinary tract infections, 
left hand disability to include the 
residuals of electrical shock and left 
hand sprain, chest pain, and a condition 
of the upper extremities.  If the 
decisions remain in any way adverse to 
the veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
her claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



